DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/19/2021 and 08/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 08/11/2021 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the claims have overcome the objections and 35 U.S.C. 112(b) rejection set forth in the previous office action.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections for claims 1-15 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 20100097519) (hereinafter Byrne) in view of Stern (US 20150062422) (hereinafter Stern).
Regarding claim 1, Byrne teaches A camera for a motor vehicle, comprising: 
a housing which is formed from an electrically conductive material (see Byrne paragraph 53 regarding housing made of shielding material); 
a first printed circuit board, on which an image sensor of the camera is arranged (see Byrne paragraph 25 and figure 1b regarding imaging element located on PCB); 
at least two holding elements, which are connected to the first circuit board and to the housing (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners connecting board and housing on PCB), 
wherein the first printed circuit board is electrically connected to the housing by the at least two holding elements (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners electrically connecting to board and housing on PCB and paragraph 32 regarding PCB being spaced from the housing by the coating), 
wherein the housing comprises a front housing part and a rear housing part that are electrically connected to one another (see Byrne paragraph 33 regarding welding front and rear housing and paragraph 53 regarding housing made of shielding material), and 
wherein the front housing part and the rear housing part are connected to one another by a welded connection (see Byrne paragraph 33 regarding welding front and rear housing).
However, Byrne does not explicitly teach a spacing for five or six axis alignment as needed for the limitations of claim 1. 
Stern, in a similar field of endeavor, teaches a lens device (see Stern figure 7 and paragraph 54 regarding lens device 28);
wherein the first printed circuit board is spaced apart from the housing such that the first printed circuit board with the image sensor is kept aligned with the lens device in five or six axes (see Stern figure 7 and paragraph 54 regarding lens device 28 and image sensor 14 being aligned relative to each other by up to six axes and sensor on substrate spaced out from housing by adhesive during assembly. Stern paragraph 47 notes that screws may be used while assembling camera module, and thus the screws of Byrne may be appropriately combined with Stern. It is noted that Stern necessarily includes the spacing of the adhesive between the substrate and housing in order to align the sensor and lens by six axes, so in combination with the two screws of Byrne, one of ordinary skill would incorporate the spacing [for example, by washer or solder] between the circuit board and housing to retain the six axes adjustment even when using screws.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Byrne to include the teaching of 
One would be motivated to combine these teachings in order to provide teachings relating generally to imaging systems and more particularly, to aligning camera optics in a camera module with respect to an image sensor in the camera module (see Stern paragraph 2).
Regarding claim 2, the combination of Byrne and Stern teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Byrne and Stern teaches wherein the at least two holding elements and the first printed circuit board are connected to each other by a soldered connection, respectively (see Stern paragraph 47 regarding use of various fasteners between housing and circuit board, including the combination of screws and solder, which would be within the range of apparent design choices available to one of ordinary skill in the art with consideration to the spacing achieved in the six axes alignment between the lens and image sensor).
One would be motivated to combine these teachings in order to provide teachings relating generally to imaging systems and more particularly, to aligning camera optics in a camera module with respect to an image sensor in the camera module (see Stern paragraph 2).
Regarding claim 3, the combination of Byrne and Stern teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein the first printed circuit board comprises through-openings corresponding to the at least two holding elements, wherein one of the holding elements is guided at least in some areas through one of the through-openings, respectively (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners electrically connecting to board and housing on PCB where the fasters are guided through the openings).  
Regarding claim 4, the combination of Byrne and Stern teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Byrne and Stern teaches wherein on a side facing the at least to holding elements the first circuit board comprises connecting areas corresponding to the at least two holding elements, wherein free ends of the at least two holding elements are connected to the corresponding connecting areas (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners electrically connecting to board and housing on PCB through trace on board- free ends of the holding elements connecting to the connecting areas).  
Regarding claim 5, the combination of Byrne and Stern teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Byrne and Stern teaches wherein on respective front sides the first circuit board comprises connecting areas corresponding to the at least two holding elements and the at least two holding elements comprise contact areas corresponding to the connecting areas, wherein the contact areas face the connecting areas and the connecting areas are connected to the corresponding contact areas (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners electrically connecting to .  
Regarding claim 10, the combination of Byrne and Stern teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Byrne and Stern teaches wherein the lens device is arranged on the front housing part (see Byrne paragraph 36-37 and figure 1b regarding alignment of lens member and imaging element).  
Regarding claim 11, the combination of Byrne and Stern teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Byrne and Stern teaches wherein the lens device comprises at least one lens and a lens holder for holding at least one lens, wherein the lens holder is formed integrally with the front housing part (see Byrne paragraph 44 regarding lens assembly with optical element and sealing process to integrally form camera and paragraph 36-37 and figure 1b regarding lens member integrated into front housing). 
Regarding claim 13, the combination of Byrne and Stern teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Byrne and Stern teaches A camera system for a motor vehicle comprising 
at least one camera according to claim 1; and 
a computing device (see Byrne paragraph 25 regarding computing device).
Regarding claim 14, the combination of Byrne and Stern teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
a camera system according to claim 13; and 
a fastening device for fastening the camera to the motor vehicle (see Byrne paragraphs 46-47 regarding electrical pin or socket or plug connection from camera to vehicle- broadly, these types of electrical connections may be interpreted as fastening the camera to the motor vehicle), 
wherein the fastening device comprises a receiving space in which the camera is at least partially held by a latching connection (see Byrne paragraphs 46-47 regarding electrical pin or socket or plug connection from camera to vehicle- broadly, these types of electrical connections are receiving spaces that may be interpreted as latching connections.).
Regarding claim 15, Byrne teaches A method for producing a camera for a motor vehicle, the method comprising: 
providing a housing, which is formed from an electrically conductive material (see Byrne paragraph 53 regarding housing made of shielding material),
a first printed circuit board, on which an image sensor of the camera is arranged (see Byrne paragraph 25 and figure 1b regarding imaging element located on PCB); and 
connecting the first circuit board and the housing with the at least two holding elements such that the first circuit board is electrically connected to the housing by the at least two holding elements (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners electrically connecting to board and housing on PCB and paragraph 32 regarding PCB being spaced from the housing by the coating) and 
wherein a front housing part and a rear housing part are provided for the housing, the front housing part and the rear housing part being electrically connected to one another by a welded connection (see Byrne paragraph 33 regarding welding front and rear housing and paragraph 53 regarding housing made of shielding material).
However, Byrne does not explicitly teach a spacing for five or six axis alignment as needed for the limitations of claim 15. 
Stern, in a similar field of endeavor, teaches a lens device (see Stern figure 7 and paragraph 54 regarding lens device 28), and 
is held at a distance from the housing so that the first printed circuit board with the image sensor can be kept aligned with the lens device in five or six axes (see Stern figure 7 and paragraph 54 regarding lens device 28 and image sensor 14 being aligned relative to each other by up to six axes and sensor on substrate spaced out from housing by adhesive during assembly. Stern paragraph 47 notes that screws may be used while assembling camera module, and thus the screws of Byrne may be appropriately combined with Stern. It is noted that Stern necessarily includes the spacing of the adhesive between the substrate and housing in order to align the sensor and lens by six axes, so in combination with the two screws of Byrne, one of ordinary skill would incorporate the spacing [for example, by washer or solder] between the circuit board and housing to retain the six axes adjustment even when using screws.);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Byrne to include the teaching of Stern by incorporating the housing, board, and connector arrangement that would allow there to be an alignment process by six axes during the manufacturing process. It is noted that the claimed language only requires that the sensor is kept aligned according to six axes, without any requirement on whether this alignment is adjustable. One of ordinary skill would recognize that Byrne and Stern are in the same field of endeavor of the alignment of optics in camera modules.
.
Claims 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 20100097519) (hereinafter Byrne) in view of Stern (US 20150062422) (hereinafter Stern), further in view of Mano et al. (US 20110279675) (hereinafter Mano).
Regarding claim 6, the combination of Byrne and Stern teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Byrne and Stern does not explicitly teach a second PCB as needed for the limitations of claim 6. 
Mano, in a similar field of endeavor, teaches further comprising at least one second printed circuit board, which is electrically connected to the housing and the first printed circuit board, wherein the at least one second printed circuit board arranged in an internal space of the housing (see Mano paragraph figure 1 and paragraph 61 regarding first and second substrates within housing).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Byrne and Stern to include the teaching of Mano by incorporating the teaching of a second PCB within the environment of a vehicle camera. One of ordinary skill would recognize that Byrne and Mano are analogous in the field of vehicle cameras.
One would be motivated to combine these teachings in order to provide teachings relating to a camera module mainly used as a vehicle-mounted camera module (see Mano paragraph 7).
Regarding claim 7, the combination of Byrne, Stern, and Mano teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Byrne, Stern, and Mano teaches wherein the first circuit board is connected to the front housing part by the at least two holding elements (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners connecting board and housing on PCB), and 
the at least one second circuit board is connected to the rear housing part by further holding elements (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners connecting board and housing on PCB- in combination with Mano it would be obvious that the second PCB may be connected to the rear housing part by an analogous, symmetric method as the first board as a matter of design choice. One of ordinary skill in the art would be able to arrive at this combination without undue experimentation).
Regarding claim 8, the combination of Byrne, Stern, and Mano teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Byrne, Stern, and Mano teaches wherein the at least one second printed circuit board comprises through-openings corresponding to the further holding elements wherein one of the further holding elements is guided at least in some areas through one of the through-openings, respectively, and wherein the further holding elements are each deformed in such a way that the second printed circuit board is held to the deformed further holding elements (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners connecting board and housing on PCB- in combination with Mano it would be obvious that the second PCB may be connected to the rear housing part by an .  
Regarding claim 9, the combination of Byrne, Stern, and Mano teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Byrne, Stern, and Mano teaches wherein the first printed circuit board and the at least one second printed circuit board are connected to the front housing part by the at least two holding elements (see Byrne paragraph 30 and figure 1b regarding circuit board mounting fasteners connecting board and housing on PCB- in combination with Mano it would be obvious that the second PCB may be connected to the rear housing part by an analogous, symmetric method as the first board as a matter of design choice. One of ordinary skill in the art would be able to arrive at this combination without undue experimentation).  
Regarding claim 12, the combination of Byrne, Stern, and Mano teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Byrne, Stern, and Mano teaches further comprising a connecting device for electrically connecting the first printed circuit board and the at least one second printed circuit board (see Mano paragraph 61 regarding cable connector between first and second substrates), 
wherein the connecting device is configured to compensate for a predetermined tolerance with respect to the alignment of the first printed circuit board with the second printed circuit board (see Mano paragraph 61 regarding cable connector between first and second substrates- it is obvious that the cable connector would provide for an appropriate tolerance for mounting within the housing).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483